DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "thin" in claims 1–10 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner recommends striking the word “thin” from the claims to make them definite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikoma (US 2016/0318281 A1).
Ikoma discloses a porous film composite material excellent in barrier properties and moisture permeability.  Ikoma abstract.  The composite material may comprise a fiber layer and porous film (i.e., membrane) laminate, wherein the fiber layer and porous film are thermally or ultra-sonically spot-bonded such that the laminate is partially unbonded.  Id. ¶¶ 56, 86, 91.  An additional fabric layer may be added to the other side of the porous film to form a three-layer laminate.  Id. ¶ 81.  The fiber layer(s) and porous film may be made from polyolefin such as polyethylene and polypropylene, polyester such as polyethylene terephthalate and polylactic acid, polycarbonate, polystyrene, polyphenylene sulfite, and fluorine-based resin, and combinations thereof.  Id. ¶ 61.  The porous film may comprise polyolefin resin (e.g., polyethylene and polypropylene), polycarbonate, polyamide, polyimide, polyamide imide, aromatic polyamide, fluorine-based resin.  Id.
The porous film composite material may be used in medical and protective garments.  Id. ¶ 96.  The fiber layer is in the form of non-woven or woven fabrics.  Id. ¶ 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786